Dewey, J.
In the opinion of the court, the acceptance by the plaintiff of the principal sum due on the note, with the understanding that the same was to be in full discharge of all claim on his part upon it, would constitute a good defence to this action. Without impugning the general principle, that upon an express agreement to pay a specific sum of money, a subsequent agreement by the promisee, without any new consideration, to receive a less sum, in money, in discharge of such promise, would constitute no legal defence in a suit for the balance unpaid; and without entering into the consideration of the somewhat difficult question, whether, under the circumstances of the present case, the plaintiff could, if the principal had been unpaid, in an action at law for the recovery of the principal of the note, have recovered interest from the time the note became payable ; the court are clearly of opinion that the facts of the present case, as admitted, or offered to be proved, would present a proper case for litigation, and a question of so much doubt and uncertainty as to the issue, that the promisee of the note might well deem it for his pecuniary interest to accept the payment of the principal sum in full discharge of the note, rather than to incur the expense of litigation. Such agreement to accept the principal, if made under circumstances like the present, and an actual *555acceptance of the same in pursuance thereof, would constitute a good defence to the present action.

New trial in this court.